Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In line 14 of Claim 1, delete the term “a” immediately prior to the term(s) “cylindrical shape”, and insert thereof –the--.

In lines 2-3 of Claim 2, delete the term “an” immediately prior to the term(s) “inner surface of the cylindrical mold”, and insert thereof –the--.

In line 14 of Claim 5, delete the term “a” immediately prior to the term(s) “cylindrical shape”, and insert thereof –the--.

In lines 2-3 of Claim 6, delete the term “an” immediately prior to the term(s) “inner surface of the cylindrical mold”, and insert thereof –the--.



Election/Restrictions

This application is in condition for allowance except for the presence of claim 8, directed to a composite material, non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

While US Patent Application Publication 2009/0097890 A1 (Oyama) teaches a forming method of a cylindrical composite material, the forming method comprising: 
layering a plurality of composite material sheets in a cylindrical shape; 
heating the composite material sheets layered at the layering while pressurizing the composite material sheets in a state where the layered composite material sheets are disposed along an inner surface of a composite material cylindrical mold to cause a resin included in the composite material sheets to react to combine the composite material sheets to be formed in a cylindrical shape; and


Oyama does not appear to teach layering a plurality of composite material sheets in a cylindrical shape specifically with splices formed between ends of adjacent composite material sheets such that phases of the splices in a circumferential direction differ from each other, and there does not appear to be sufficient motivation to incorporate said limitation(s).

Further, while EP 0 873 685 A1 (Kameda) teaches a forming method of a cylindrical composite material, the forming method comprising: 
layering a plurality of composite material sheets in a cylindrical shape; 
heating the composite material sheets layered at the layering while pressurizing the composite material sheets in a state where the layered composite material sheets are disposed along an inner surface of a composite material cylindrical mold to cause a resin included in the composite material sheets to react to combine the composite material sheets to be formed in a cylindrical shape; and
performing an adhesion pretreatment that is performed before the heating and allows the inner surface of the composite material cylindrical mold to adhere to an outermost composite material sheet of the layered composite material sheets (entire document, in particular Figs. and cols. 4-11),

Kameda does not appear to teach layering a plurality of composite material sheets in a cylindrical shape specifically with splices formed between ends of adjacent composite material sheets such that phases of the splices in a circumferential direction differ from each other, and there does not appear to be sufficient motivation to incorporate said limitation(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.


/VICKI H WU/Examiner, Art Unit 1745                                                                                                                                                                                                        



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745